Citation Nr: 0611525	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, claimed as a stiff neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  An epidermal inclusion cyst was removed during service; 
no post-surgical complications manifested during service.

2.  Degenerative joint disease of the cervical spine was not 
manifested during service or within one year after separation 
from service, and is not etiologically related to removal of 
an epidermal inclusion cyst incurred during service.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active duty military service, 
nor was arthritis manifested in the first post-service year 
after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in August 
2003.  In correspondence dated in October 2003, he was 
notified of the provisions of VCAA as they pertain to the 
issue of service connection.  A December 2003 rating action 
denied service connection for degenerative joint disease of 
the cervical spine.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  In this case, the veteran identified VA 
outpatient treatment records, which the RO obtained.  
Moreover, all pertinent development has been undertaken and 
all available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that his degenerative joint disease of 
the cervical spine, claimed as a stiff neck, resulted from 
the removal of a cyst during service.  He further contends 
that the RO has mischaracterized his complaint of a stiff 
neck, as degenerative joint disease of the cervical spine, 
and failed to adjudicate a claim for scar residuals.  The 
Board finds that the RO has properly characterized the 
present claim as degenerative joint disease according to the 
diagnosis provided in the VA treatment records submitted as 
evidence in this appeal.  

Based upon the evidence of record, the Board finds the 
veteran's current degenerative joint disease of the cervical 
spine, claimed as stiff neck, was not present during service 
and was not incurred as a result of the removal of the 
epidermal inclusion cyst during service.  Service medical 
records indicate that in September 1969 and again in 
October1069, the veteran was seen at an aid station 
complaining of back pain.  However, on both occasions, he 
left the aid station before receiving treatment.  In May 
1970, an epidermal inclusion cyst was removed from the 
veteran's neck.  He returned to the medical facility the next 
day for a bandage change.  There was no further mention of 
the cyst in the records.  The service medical records are 
negative for a diagnosis of cervical strain, cervical 
stenosis, or degenerative joint disease of the cervical 
spine.  The November 1971 separation physical examination was 
normal.

In 1981, the veteran fell off of his back porch resulting in 
lumbar strain.  There was no mention of the cervical spine in 
the treatment records.  

VA outpatient treatment records reveal that in July 2001, the 
veteran was seen for a lesion on the side of the neck, which 
was determined to be a seborrheic keratosis.  In May 2003, 
the veteran underwent a routine physical evaluation and he 
made no complaints of any neck pain or neck problems.  

In August 2003 the veteran sustained an injury to his head 
while walking up some stairs and was treated in a VA 
outpatient facility.  He reported feeling/hearing a 'crack' 
in his neck and having neck pain immediately after impact, 
which progressively worsened.  The immediate diagnostic 
impression was cervical strain.  Later September 2003 
treatment records indicate the veteran was diagnosed with 
stenosis of the cervical spine at C4-5.  

The Board observes that the treatment records for the 
veteran's current disability do not indicate that any 
relationship exists between the 1970 cyst removal procedure 
and the stenosis of C4-5 of the cervical spine.  Although in 
August 2003, the veteran stated to the VA medical provider 
that he had felt pain in his neck "especially since the cyst 
removal," the Board observes that the evidence of record is 
negative for any medical treatment for neck pain since 
separation from service up and until August 2003.  The Board 
notes that at such time, neck pain was attributed to the 
recent head injury and moreover, the veteran did not have 
neck pain as early as May 2003. 

While recent VA treatment records include mention of 
seborrheic keratosis on the side of the neck as well as 
cervical spinal stenosis at C4-5, ,medical authorities have 
not related the present disabilities to treatment of the 
epidermal inclusion cyst during service.  Therefore, it is 
clear to the Board that there is no relationship between the 
veteran's current disability and the removal of the cyst 
during service.  Service connection is not warranted a direct 
basis.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau, 
2 Vet. App. 141. 

The Board also finds that the present claim is not warranted 
on a presumptive basis.  In order for a chronic condition 
such as arthritis, to be service-connected, the 
manifestations or symptoms must be shown either in service, 
or within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Degenerative joint disease of the cervical spine did not 
manifest during service or within a one-year period following 
separation from service.  In fact the Board notes that there 
is no evidence of cervical strain or degenerative joint 
disease prior to August 2003.  Therefore, service connection 
is not warranted on a presumptive basis.

While the Board does not doubt the sincerity of the veteran's 
belief that his stiff neck is the result of the cyst being 
removed during service, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter, such as whether there exists a medical 
relationship, if any, between such disability and service. 
See, e.g. Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for degenerative 
joint disease of the cervical spine have not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).



ORDER

Service connection for degenerative joint disease of the 
cervical spine, claimed as a stiff neck, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


